Citation Nr: 0415856	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to enrollment in, and access to, Department of 
Veterans Affairs (VA) medical care benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from September 1980 to July 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.



FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.

2.  The veteran applied for enrollment to the VA medical care 
system on April 30, 2003, and he is a nonservice-connected 
veteran with no other special eligibility attributes that 
might qualify him for an improved priority group enrollment, 
in light of the fact that he declined to provide detailed 
financial information for support in applying the means test.


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2003).

2.  The criteria for enrollment in, and access to, VA medical 
care benefits are not met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well- grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, it does not appear that these 
changes are applicable to claims such as the one decided 
here.  Because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Even so, the Board notes that the RO notified the veteran in 
a April 2003 notification letter and in a July 2003 statement 
of the case why his application for enrollment was precluded 
based on the fact that the veteran declined to provide 
detailed financial information and the date of filing.  Thus, 
the Board concludes that VA has met its duty to notify the 
veteran in this matter.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the veteran declined to provide detailed 
financial information for application of the means test.  
Moreover, the facts are not in dispute.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that remand 
pursuant to the VCAA is not required where "no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim").

For these reasons the Board finds that all relevant facts 
have been adequately developed and no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Secretary of Veterans Affairs (Secretary) shall manage 
the enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war; 
veterans with service-connected disabilities rated 10 percent 
or 20 percent; (4) veterans who are in receipt of increased 
pension based on a need of regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. 
§ 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002).

Effective October 2, 2002, section 202(a) of Public Law 107-
135, 115 Stat. 2457 (2000), provides: (a) Priority of 
Enrollment in Patient Enrollment System.  Section 1705(a) is 
amended by striking paragraph (7) and inserting the following 
new paragraphs. 

(7) Veterans described in section 
1710(a)(3) of this title who are eligible 
for treatment as a low-income family 
under section 3(b) of the United States 
Housing Act of 1937(b)) for the area in 
which such veterans reside, regardless of 
whether such veterans are treated as 
single person families under paragraph 
(3)(A) of such section 3(b) or as 
families under paragraph (3)(B) of such 
section 3(b).

(8) Veterans described in section 
1710(a)(3) of this title who are not 
covered by paragraph (7).  

38 U.S.C. § 1705(a).

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. 
§ 1706(a) (West 2002).

"In the case of a veteran who is not described in paragraphs 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available ... furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed."  38 U.S.C.A. § 1710(a)(3) (West 
2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 38 
C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1) (2003).  A veteran 
may apply to be enrolled at any time.  A veteran who wishes 
to be enrolled must apply by submitting a VA Form 10-10EZ to 
a VA medical facility.  38 C.F.R. § 17.36(d)(1).

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority.  See 
38 C.F.R. § 17.36(a)(1)-(a)(8).

Priority Group 8 is further prioritized into the following 
subcategories: (i) noncompensable (zero percent) service-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
noncompensable (zero percent) service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).

The veteran agrees that his income is over the limit and 
placed him in Priority Group 8, but contends that he has 
diabetes Type II, that he has been denied health care with 
civilian health care insurance and was notified of such 
denial after January 17, 2003, and that the VA is his last 
resort and he is willing to pay any required co-payments.  
The veteran asks that the VAMC reconsider denying him 
enrollment in, and access to, VA medical care benefits.  

On January 17, 2003 the Secretary announced that all priority 
groups of veterans except those in Priority Group 8 who were 
not in an enrolled status on January 17, 2003, would be 
enrolled in the VA Health Care System.  68 Fed. Reg. 2670-73 
(Jan. 17, 2003).  By law, the VA is only required to manage 
enrollment within its eight enrollment priority categories 
and announce in the Federal Registry which priority group of 
veterans VA will accept for enrollment in the VA Health Care 
System.  There is nothing in the law that requires VA to have 
provided the veteran personal notice of this change.

The facts of this case are not in dispute.  The veteran had 
active service from September 1980, to July 1984.  The 
character of his service was honorable.  The veteran filed 
his Application for Health Benefits, VA Form 10-10EZ, at the 
VAMC on April 30, 2003.  He has not established service 
connection for any disability.  He was not a prisoner of war 
and was not awarded a Purple Heart.  He has not alleged that 
he was exposed to a toxic substance or ionizing radiation, or 
that he served in the Southwest Asia theatre of operations.  
He has not alleged that he has a permanent severely disabling 
injury or condition that compromises his ability to carry out 
the activities of daily living and requires the use of 
personal or mechanical assistance to leave home or bed or 
requires constant supervision to avoid physical harm.  The 
veteran included financial information as part of the 
required income-based means test, which appears to show that 
his annual income is below the "low income" threshold and 
that he and his wife have more than $80,000 in net worth.  
However, he checked "No" in "Section IIB. Financial 
Disclosure", indicating that he would be assigned the 
appropriate enrollment priority based on nondisclosure of his 
financial information and that he was agreeing to pay the 
applicable VA co-payment.  Since he declined to provide 
detailed financial information, the VAMC appropriately placed 
him in Priority Group 8.  The VAMC determined that he was not 
eligible for VA medical care because he was in Priority Group 
8.  The VAMC noted that the Secretary had determined that 
enrollment of Priority Group 8 veterans had been suspended 
for those who applied for care on or after January 17, 2003.

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veterans seeking enrollment.  Therefore, a decision was made 
to suspend enrollment of Priority Group 8 veterans who 
applied on or after January 17, 2003.  See 68 Fed. Reg. 2670-
73 (Jan. 17, 2003).

Because the veteran has not stated a claim for which relief 
can be granted with regard to exemption from the eligibility 
assessment (means testing) for VA medical treatment purposes, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to enrollment in, and access to, VA medical care 
benefits is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



